Case: 12-1279      Document: 30    Page: 1    Filed: 09/28/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI (!Circuit

          IN RE VEGAS AMUSEMENT, INC.


                       2012-1279
              (Reexamination No. 90/011,023)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                       ON MOTION


                Before DYK, Circuit Judge.
                         ORDER
    Vegas Amusement, Inc. moves without opposition for
the court to take judicial notice of certain documents
available online and cited in its reply brief before the Board
of Patent Appeals and Interferences. Judicial notice may
be appropriate with respect to certain documents outside of
the record. However, the relevance of such materials is left
to.the discretion of the merits panel.
    Accordingly,

    IT Is ORDERED THAT:

    (1) The motion is granted.
Case: 12-1279     Document: 30     Page: 2    Filed: 09/28/2012




IN RE VEGAS AMUSEMENT, INC.                                    2

    (2) A copy of this order shall be transmitted to the
 merits panel assigned to hear this case.
                                     FOR THE COURT


       SEP 282012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

 cc: Michael Dergosits, Esq.
     Raymond T. Chen, Esq.
 s26
                                             u.a.cauwft~FOR
                                               THE FEDERAL ClRCutT
                                                 SEP 282012
                                                    .W4 tlllBALV
                                                       WRK